DETAILED ACTION
Status of Claims
Claims 1-20 are pending.  Objections and rejection are recited below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
This application, filed on 31 March 2021 is a continuation of PCT/CN2020/084511, filed 13 April 2020.  Accordingly, this application is given priority to 13 April 2020. 
Claim Interpretation
Regarding claims 1-20, the clauses such as “wherein each provider-level adjustment represents a value by which a total amount of resources from the corresponding provider is allowed to be changed” in claim 1 is merely a statement of intended use which does not affect the method step of “obtaining a plurality of provider-level adjustments”.  Similar phrasing will be interpreted accordingly.
A recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim.
The subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. The following are examples of language that may raise a question as to the limiting effect of the language in a claim:

(B) "adapted to" or "adapted for" clauses,
(C) "wherein" clauses, or
(D) "whereby" clauses.
This list of examples is not intended to be exhaustive. See also MPEP § 2111.04. 
Claim Objections
Claims 1-20 are objected to because the specification indicates that the invention is directed to optimizing loan distribution [4], and resources appear to be referring to loans.  However, none of the claim language appear to indicate distributing loans.  Examiner recommends that the Applicant amend claims as to better indicate distributing of loans.
Claims 1, 13 and 17 are objected to because in the representative limitation of claim 1:
constructing an optimization model for determining a resource flow solution represented by a plurality of cohort-provider-level adjustments;
it is not clear to the Examiner what a “resource flow solution” means to convey.
Claims 1, 13 and 17 are objected to because in the representative limitation of claim 1:
grouping a plurality of resources into a plurality of cohorts, wherein each of the plurality of resources is associated with a risk level and a benefit level, and resources in each cohort share the same risk level and the same benefit level;
it is not clearly recited how the plurality of resources are grouped.  Perhaps the Applicant means to claim:
grouping a plurality of resources into a plurality of cohorts based on a risk level and a benefit level of each resource;
Clarification is requested.
Claims 1, 13 and 17
obtaining a plurality of provider-level adjustments respectively corresponding to a plurality of providers providing the plurality of resources, wherein each provider-level adjustment represents a value by which a total amount of resources from the corresponding provider is allowed to be changed;
and:
each cohort-provider-level adjustment represents a value by which resources in the corresponding cohort and provided by the corresponding provider are to be changed according to the resource flow solution; 
are vague and indefinite for several reasons.  First, it is not clear what “represents a value” and “being allowed to change” mean to convey; the metes and bounds of the terms “represents” and “allowed” are not clear.  Second, “being allowed” (to be changed) in the first limitation does not in any way affect the method step of “obtaining a plurality of provider-level adjustments”.  See related §112(b) rejections.
Claims 11 and 20 are objected to because “parallelly” is not a word.  Perhaps the Applicant means to convey “executing the plurality of executable processing threads in parallel”.  For purposes of examination, the claims will be interpreted accordingly.  Correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claims 1, 13 and 17, the representative limitations of claim 1:
obtaining a plurality of provider-level adjustments respectively corresponding to a plurality of providers providing the plurality of resources, wherein each provider-level adjustment represents a value by which a total amount of resources from the corresponding provider is allowed to be changed;
and:
each cohort-provider-level adjustment represents a value by which resources in the corresponding cohort and provided by the corresponding provider are to be changed according to the resource flow solution; 
are vague and indefinite for several reasons.  First, it is not clear what “represents a value” and “being allowed to change” mean to convey; the metes and bounds of the terms “represents” and “allowed” are not clear.  Second, “being allowed” (to be changed) in the first limitation does not in any way affect the method step of “obtaining a plurality of provider-level adjustments”.
Claim 2 is rejected under 112(b) in that the preamble is directed to a method – i.e. “The method of claim 1 …” - but elements of the claim are directed to a system – i.e. “the optimization model comprises . . .”.  It is not clear to the Examiner if the Applicant is claiming a method or a system or both.  In order to overcome this rejection, Applicant should clearly claim method steps or components of a system.  Correction is required. 
Regarding claims 2 and 14, in the representative limitations of claim 2:
a first constraint requiring, for a given resource flow solution, a difference between a risk 
a second constraint requiring, for a given resource flow solution, a difference between a benefit distribution of each provider and the global benefit distribution is below a second threshold.
it is not clear what “requiring” means to convey; the metes and bounds of the term is not clear.
Regarding claims 5 and 15, in the representative limitation of claim 5:
a third constraint that requires each of the plurality of cohort-provider-level adjustments is within a range, and a fourth constraint that requires a total sum of the plurality of cohort-provider-level adjustments is zero.
it is not clear what “that required” means to convey; the metes and bounds of the terms “required” is not clear.  Second, “being allowed” (to be changed) in the first limitation does not in any way affect the method step of “obtaining a plurality of provider-level adjustments”.
Regarding claim 8, in the limitation “a negative value, indicating an amount of resources to be transferred out of the first provider”, it is not clear what “indicating an amount” means to convey.  The metes and bounds of the term is not clear.
Regarding claim 9, in the limitation “a positive value, representing an amount of resources to be transferred to the second provider”, it is not clear what “representing an amount” means to convey.  The metes and bounds of the term is not clear.
Regarding claims 10 and 19, in the representative limitation of claim 5::
identifying zero or more resources from the plurality of resources to be grouped in each of the plurality of cohorts based on an intersection of the first group associated with the corresponding risk level and the second group associated with the corresponding benefit level.
It is not clear what “an intersection of the first group associated with the corresponding risk level and the second group associated with the corresponding benefit level” means to 
For purposes of examination, the limitation will be interpreted as not further limiting.  Correction is required.
Regarding claim 12, the limitation:
for each of the receiving providers, iterating the providing providers to collect one or more resources in the cohort to transfer from the providing providers to the receiving provider based on cohort-provider-level adjustments associated with the providing providers and the receiving provider.
is vague and indefinite in that it is not clear what is being performed by “iterating the providing providers to collect one or more resources in the cohort to transfer from the providing providers …” means to convey. Further, terminology such as “to collect” and “to transfer” are merely statements of intended use which do not further limit the claim.
Claim 14 is rejected under 112(b) in that the preamble is directed to a system – i.e. “The system of claim 13 …” - but elements of the claim are directed to a method – i.e. “obtaining a global risk distribution and a global benefit distribution. . .”.  It is not clear to the Examiner if the Applicant is claiming a method or a system or both.  In order to overcome this rejection, Applicant should clearly claim method steps or components of a system.  Correction is required. 
Moreover, the Examiner finds that because particular claims are rejected as being indefinite under 35 U.S.C. § 112(b), it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) “Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible
Claims 2-12, 14-16 and 18-20 are rejected by way of dependency on a rejected independent claim.
The art rejections below are in view of the 112(b) rejections stated above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Note: Examiner points Applicant to the Federal Register notice titled 2014 Interim Eligibility Guidance (IEG) on Patent Subject Matter Eligibility (79 FR 74618) and the January 2019 Patent Subject Matter Eligibility Guidance.
Subject Matter Eligibility Standard 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e. law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/ formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1:
Is the claim(s) fall into a statutory category – i.e. process, machine, manufacture or composition of matter? 
In the instant case, claim 1 is directed to a method, which is one of the four statutory categories of invention.  The answer is YES.  
Step 2A - Prong One: 
Is the claim(s) directed to a judicially exception, such as a law of nature, a natural phenomenon or an abstract idea? 
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-12 are directed to a method for optimizing resource allocation which is a judicial exception of a method of organizing human activity such as mitigating risk
Claim 1 recites, in part, a system for performing the steps of:
grouping a plurality of resources into a plurality of cohorts, wherein each of the plurality of resources is associated with a risk level and a benefit level, and resources in each cohort share the same risk level and the same benefit level;
obtaining a plurality of provider-level adjustments respectively corresponding to a plurality of providers providing the plurality of resources,;
constructing an optimization model, wherein:          the plurality of cohort-provider-level adjustments respectively correspond to combinations of the plurality of cohorts and the plurality of providers, and          each cohort-provider-level adjustment represents a value by which resources in the corresponding cohort and provided by the corresponding provider are to be changed according to the resource flow solution; and
according to the plurality of cohort-provider-level adjustments, identifying one or more resources in each of the plurality of cohorts that are provided by a first provider to be transferred to a second provider; and
automatically sending one or more requests to the first provider and the second provider to transfer the identified one or more resources from the first provider to the second provider.
which is a series of steps which describes the judicial exception of the method of organizing human activity.
Limitations such as:
for determining a resource flow solution represented by a plurality of cohort-provider-level adjustments;
are merely statement of intended use which do not further limit the claim.  Limitations such as:
wherein each provider-level adjustment represents a value by which a total amount of resources from the corresponding provider is allowed to be changed;
are merely a description of data and do not impose any meaningful limit on the computer implementation of the abstract idea.
Step 2A - Prong Two: 
Are there additional elements that are integrated into a practical application of the judicial exception?
The additional elements are:
a computer-implemented method.
These additional elements are recited at a high level of generality and are recited as performing generic functions which can be performed by a computer.  None of the limitations explicitly recites performing any computerized functions.  As such, mere instructions to implement an abstract idea “by a computer” do not provide an inventive concept and thus do not implement the abstract idea into a practical application. The answer is NO.
Step 2B:
Do the claims include additional elements that are sufficient to amount to significantly more than the judicial exception – i.e. Is there an inventive concept?
The claims do not amount to significantly more than the abstract idea because, as was described previously they amount to mere instructions to implement an abstract idea on a generic computer. Furthermore, the claims include no indication that they involve an ordered combination of steps that are enough to indicate that the claims include material that amounts to significantly more than the abstract idea. The dependent claims do not add any meaningful limitations that qualify as significantly more. The answer is NO.
Similar reasoning and rationale applies to the system claim 13 and the non-transitory computer-readable storage medium claim 17 also.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.
Dependent claims 2-12 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to a judicial exception (Step 2A- Prong One).  Nor are the claims directed to a practical application to a judicial exception (Step 2A- Prong Two).  
For instance, the features of claims 2-10 do not affect the abstract idea of the independent claim in that they do not add a technological solution to the fundamental business practice in the independent claim.
In claims 11 and 12, the features:
creating a plurality of parallelly executable processing threads respectively corresponding to the plurality of cohorts, wherein each of the parallelly executable 
parallelly executing the plurality of parallelly executable processing threads.
add computer technology to the abstract idea of the independent claim.  However, threads are generic technological components, and their use is in its normal, expected, and routine manner.  The components are recited at a high level of generality which do not improve another technology or technical field nor the functioning of the computer itself.
It is clear from above, that the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claim do not move beyond a general link of the use of an abstract idea to a particular technological environment. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. (Step 2B - Mayo Test) 
Note: The analysis above applies to all statutory categories of invention. As such, the presentment of claims 13- 16 otherwise styled as a system, and claims 17-20 styled as a non-transitory computer-readable storage medium, would be subject to the same analysis.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 13, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Christopolous et al (US Patent No. 8,788,404 B1) in view of Mun (US Pub. No. 20160110812 A1).
Regarding claims 1, 13 and 17, Christopolous teaches a method including the steps of obtaining data for a structured finance product, determining statistical cash flow information for the structured finance product, and determining a valuation for the structured finance product [col. 7 lines 1-12]. Valuation includes, but is not limited to, the fair value price and measures of risk, such as, but not limited to, Option Adjusted Spread, Zero Volatility/Static Spread, Delta, Gamma, Theta, Epsilon, Subordination Levels, the Risk Ratings, Probability of Default, Probability of Prepayment, Loss Given Default, Exposure at Default, and Maturity at Default [Id].  He teaches:
grouping a plurality of resources into a plurality of cohorts, wherein each of the plurality of resources is associated with a risk level and a benefit level, and resources in each cohort share the same risk level and the same benefit level – [col 1 lines 27-53], [col. 39 lines 45-58] “future cash flows”;
obtaining a plurality of provider-level adjustments respectively corresponding to a plurality of providers providing the plurality of resources – [col. 47 lines 16-21];
constructing an optimization model, wherein:          the plurality of cohort-provider-level adjustments respectively correspond to [col. 61 line 51-col. 62 line 7] and [col. 44 line 53-col. 45 line 43], and          each cohort-provider-level adjustment represents a value by which resources in the corresponding cohort and provided by the corresponding provider are to be changed according to the resource flow solution - [col. 1 lines 27-53], [col. 4 line 63-col. 5 line 3] and [col. 39 line 59-col. 40 line 2]; and
according to the plurality of cohort-provider-level adjustments, identifying one or more resources in each of the plurality of cohorts that are provided by a first provider to be transferred to a second provider – [col. 7 lines 1-11], [col. 8 lines 39-51], [col. 11 line 8-col. 12 line 4], [col. 12 line 57-col. 13 line 7] “CMBS (commercial mortgage-backed securities) loan pool cash flows”; and
automatically sending one or more requests to the first provider and the second provider to transfer the identified one or more resources from the first provider to the second provider – [col. 57 line 10-col. 59 line 6].
Christopolous teaches classifying bonds into tranches according to cash flows [col. 1 lines 27-53], [col. 4 line 63-col. 5 line 3] and [col. 39 line 59-col. 40 line 2].  Christopolous does not explicitly disclose:
constructing an optimization model for determining a resource flow solution represented by a plurality of cohort-provider-level adjustments.
However, Mun teaches a computer-implemented system for providing project economics analysis [0008].  The system includes a project economics analysis tool (PEAT) module which provides a user interface for integrated risk management integration; presents said user with one or more integrated risk management methodologies from a group of risk management methodologies.  The methodologies comprise Monte Carlo risk simulation, strategic real options, stochastic forecasting, business analytics, and portfolio optimization [Id.].  He teaches discounted cash flow modeling [0013].  
Mun teaches Portfolio Optimization for allocating financial resources and an optimization model for finding the best combination or permutation of decision variables [0169].  He teaches an optimization model for allocating financial resources [0736].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Christopolous’ disclosure to include an optimization model for allocating financial resources as taught by Mun because the optimization methodology finds the best combination or permutation of decision variables in order to maximize revenues and net income, or minimized risk and costs,  while still satisfying the constraints on budget and resources - Mun [0169].
Regarding claims 10 and 19, Christopolous teaches the grouping a plurality of resources into a plurality of cohorts as comprising:
grouping the plurality of resources, based on each resource's risk level, into one or more first groups, wherein each of the first groups is associated with a risk level from a set of predetermined risk levels;
grouping the plurality of resources, based on each resource's benefit level, into one or more second groups, wherein each of the second groups is associated with a benefit level from a set of predetermined benefit levels; and
generating the plurality of cohorts respectively corresponding to combinations of the set of predetermined risk levels and the set of predetermined benefit level; 
as discussed in the rejection of claim 1 in that the claim is merely indicating a repetition of steps.  The limitation:
identifying zero or more resources from the plurality of resources to be grouped in each of the plurality of cohorts based on an intersection of the first group associated with the corresponding risk level and the second group associated with the corresponding benefit level.
is not further limiting based on 112(b) rejection.
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Christopolous in view of Mun, in further view of Harris (US Pub. No. 20160224373 A1).
Regarding claims 11 and 20, neither Christopolous nor Mun explicitly discloses:
creating a plurality of parallelly executable processing threads respectively corresponding to the plurality of cohorts, wherein each of the parallelly executable processing threads executes instructions to determine a resource distribution strategy to redistribute the resources among providers of resources in the corresponding cohort; and
parallelly executing the plurality of parallelly executable processing threads.
However, Harris teaches a resource-management-enabled runtime system that uses dynamic spatial scheduling to allocate threads to physical cores [0120]. He teaches running high priority threads in parallel with low priority threads to provide a fair distribution of resources across all running programs [Id.].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Christopolous’ disclosure to include running high priority threads in parallel with low priority threads as taught by Harris because it provides a fair distribution of resources across all running programs - Harris [0120].
Additional Comments
Regarding claims 2-9, 12, 14-16 and 18, in view of pending rejections, the Examiner is unable to locate prior art references that anticipate the claimed invention or renders it obvious. 
Conclusion
The prior art of record and not relied upon is considered pertinent to Applicant’s disclosure:
Wickstrom et al:  “REAL ESTATE CONSTRUCTION LOAN MANAGEMENT SYSTEM AND METHOD WITH FIELD INSPECTOR INTERFACE AND GEOTAG VERIFICATION”, (US Pub. No. 20170116560 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330.  The examiner can normally be reached on 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.
If Applicant wishes to correspond to the Examiner via email, Applicant needs to file an AUTHORIZATION FOR INTERNET COMMUNICATIONS IN A PATENT APPLICATION form.  The form may be downloaded at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/EDWARD J BAIRD/Primary Examiner, Art Unit 3692